 

Tonix Pharmaceuticals Holding Corp. 10-Q [tnxp-10q_093019.htm]

 

Exhibit 10.02

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. THE OMISSIONS HAVE BEEN INDICATED BY “[***].”

 

FIRST AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

 

This First Amended and Restated Exclusive License Agreement (“Agreement”) is
entered into on August 19, 2019 (the “Execution Date”) and becomes effective as
of the Effective Date (as defined below), by and between Wayne State University,
a non-profit Michigan educational institution (“WSU” or “Licensor”) and Tonix
Pharmaceuticals, Inc. a Delaware corporation duly organized under law and having
a usual place of business at 509 Madison Avenue, New York, New York 10022
(“Tonix” or “Licensee”).

 

BACKGROUND

 

WSU holds certain patents and technology.

 

WSU and Trimaran Pharma, Inc. (“Trimaran”) entered into that certain Exclusive
License Agreement dated January 11, 2016 (the “Original License”) pursuant to
which WSU granted Trimaran and Trimaran acquired a license to develop and use
such patents and technology for the benefit of WSU and the public in accordance
with the provisions of 35 U.S.C. §§ 201-211 and the regulations promulgated
thereunder (“Federal Patent Policy”).

 

Tonix intends to acquire substantially all of the assets of Trimaran, including
all of Trimaran’s rights and obligations under the Original License, pursuant to
an Asset Purchase Agreement to be entered into between Tonix and Trimaran after
the Execution Date (the “APA”).

 

Effective immediately upon the date of assignment of the Original License to
Tonix pursuant to the APA (the “Effective Date”), WSU and Licensee wish to
replace the Original License in its entirety with this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual promises and
agreements hereinafter set forth, the receipt and legal sufficiency of which is
hereby acknowledged, accepted and agreed to, the parties hereto agree as follows

 

1. DEFINITIONS.

 

1.1.         “Affiliate”. “Affiliate” means: (i) any partnership, corporation,
joint venture, association, trust, unincorporated organization or entity
directly or indirectly controlling, controlled by or under direct or indirect
common control with Licensee and (ii) any partnership, corporation, joint
venture, association, trust, unincorporated organization or entity who is a
direct or indirect beneficial holder of at least fifty percent (50%) of any
class of the outstanding capital stock of Licensee or an Affiliate (as defined
in clause (i)) of Licensee. It is understood that the characterization of any
entity as an Affiliate shall be made at the time Licensee and such entity enter
into any sublicense agreement.

 

First Amendment and Restatement

 



 

 

 

1.2.          “Licensed Field”. “Licensed Field” means production of products
for all uses in all fields of use.

 

1.3.          “Licensed Patents”. “Licensed Patents” shall mean: (i) all U.S.
patent applications and patent listed in Exhibit A and incorporated herein by
reference; (ii) any U.S. patent application filed as a continuation or division
of such applications or, to the extent necessary to make, have made, use, sell,
import or lease Licensed Products, any continuation-in-part of such applications
(provided, such continuation-in-part relates directly to the Licensed Field and
development of which was sponsored by Licensee); (iii) any foreign counterpart
to such U.S. applications (including divisions, continuations or
continuations-in-part of such patent applications that relate directly to the
Licensed Field and development of which was sponsored by Licensee); and (iv) any
patents which issue from applications described in (i-iii). Licensed Patents are
set forth in Exhibit A attached hereto, which shall be amended from time to time
to include patent applications or patents to be included as Licensed Patents in
accordance with this Agreement.

 

1.4.         “Licensed Product(s)”. “Licensed Product(s)” means any product(s),
services or processes that embody or utilize any aspect of the Licensed Patents
or the Licensed Technology or the manufacture, use, license or sale of which:
(a) absent the licenses granted herein, would infringe any proprietary right of
WSU in respect of the Licensed Patents or the Licensed Technology or (b) the
discovery, development, manufacture or use of which employs Licensed Technology
or Licensed Patents.

 

1.5.         “Licensed Technology”. “Licensed Technology” means all technical
information, trade secrets, confidential information including any
specifications, methods, processes, documentation and other data, information
and know-how owned by WSU and in existence as of the effective date of the
Original License and necessary to practice the inventions embodied in the
Licensed Patents.

 

1.6.          “Net Sales”. “Net Sales” means gross revenue received by Licensee
or any of its Affiliates, or any sublicensee of Licensee from the sale or use of
Licensed Products less: (i) amounts repaid or credited by reason of defects,
returns, rejections or allowances, (ii) sales taxes, excise taxes, value added
taxes and customs duties, paid, absorbed or allowed, (iii) commissions paid or
actually allowed to independent brokers or agents, (iv) shipping and related
reasonable insurance charges that are customary in the industry (v) trade and
quantity discounts actually allowed (and taken) as customary in the trade; and
(vi) compulsory payments and cash rebates related to sale of the Licensed
Product paid to any governmental authority (or agent thereof) pursuant to
governmental regulations by reason of any national or local health insurance or
similar program (such as Medicaid and Supplemental State Program rebates and
Medicare Part D “Donut Hole” Coverage Gap rebates). Net Sales shall not include
revenue received by Licensee (or any of its Affiliates) from transactions with
an Affiliate, where the Licensed Product in question will be resold by the
Affiliate; provided, the revenue received by the Affiliate from resale of the
Licensed Product is included in Net Sales and royalties are paid thereon in
accordance with Section 3.2. Revenue received by Licensee (or any of its
Affiliates) from transactions with an Affiliate, where the Licensed Product in
question is used by the Affiliate solely for such Affiliate’s internal purposes
shall be included in Net Sales and the price charged such Affiliate shall be at
least the fair market value of such Licensed Product. Notwithstanding anything
to the contrary, for purposes of this definition of “Net Sales,” a transfer,
sale, or other disposition of Licensed Product shall be deemed not to be sales
of such Licensed Product, where such sales, transfers, or other dispositions of
a Licensed Product are (A) provided without charge or other consideration to
Licensee and for which Licensee does not receive consideration of any type; and
(B) are solely provided for or used in: (1) patient assistance programs; (2)
sample, charitable, or promotional purposes and where such Licensed Product is
provided in reasonable amounts; (3) preclinical, clinical, regulatory or
governmental purposes or under so-called “named patient” or other limited access
programs; or (4) any tests or studies reasonably necessary to comply with
Applicable Law, regulation or request by a Regulatory Authority, each of the
foregoing (a “Net Sales Exemption”).

 



-2- 

 

 

1.7.          “Royalty Period”. “Royalty Period” means each three-month period
ending on March 31, June 30, September 30 and December 31 of each year and
commencing on or after the Effective Date; provided that the first Royalty
Period may be less than three months, starting on the Effective Date and ending
on the first to occur of the dates listed above.

 

1.8.          “First Commercial Sale”. “First Commercial Sale” shall mean, with
respect to a Licensed Product, the first sale for consumption by the public of a
Licensed Product after registration has been granted by any applicable authority
in any country. For clarity, a Net Sales Exemption does not constitute a First
Commercial Sale.

 

1.9.          “Territory” means the world.

 

2. TITLE; LICENSE GRANT; RESERVATION OF RIGHTS.

 

2.1.          Grant of License. Expressly conditioned on execution of the APA
and subject to the other terms and conditions of this Agreement, WSU hereby
grants to Licensee, and Licensee hereby accepts, during the Term, an exclusive,
worldwide, royalty-bearing license, including the right to grant sublicenses to
Licensed Patents and Licensed Technology, to research, develop, practice, make,
have made, manufacture, have manufactured, use, lease, have leased, distribute,
import, have imported, offer for sale, sell and have sold, Licensed Products in
the Licensed Field throughout the Territory.

 

2.2.          Sublicense Agreements. Licensee may grant sublicenses of any or
all of its rights under Section 2.1; provided, Licensee shall: (a) notify
Licensor of any proposed grant of a sublicense (or amendments thereto) and
provide to the Licensor a copy of each proposed draft sublicense agreement (or
amendments thereto) granting a third party the right to market and/or sell any
Licensed Product(s) (each a “Sublicense,” and each such third party, a
“Sublicensee”) at least seven (7) calendar days prior to the execution of such
Sublicense, (b) obtain each Sublicensee’s written agreement to be bound by the
provisions of Sections 2.3, 3.2, 3.4, 3.5, 3.6, 7, 8 and 9 of this Agreement and
(c) not be relieved of any of its obligations hereunder as a consequence of such
sublicense(s). Upon termination of this Agreement, Licensee must provide notice
of such termination to each Sublicensee under this Agreement within ten (10)
business days. Any Sublicense that was in effect immediately prior to such
termination, and such Sublicensee’s rights under such Sublicense will only
survive with WSU as the Sublicensee’s direct licensor if (i) such Sublicensee is
not the cause of breach that resulted in termination of this Agreement and is
not itself in breach of obligation under its sublicense or this Agreement; (ii)
within ten (10) business days after receipt of notice of termination of this
Agreement, such Sublicensee provides written notice to WSU of its election to
continue its Sublicense as a direct license from WSU and of its agreement to
assume all obligations, including without limitation, obligations for payment,
contained in its Sublicense agreement; and (iii) WSU, at its sole discretion,
consents in writing to such election. The royalties payable to WSU in respect to
Sublicenses are set forth in Sections 3.2 and 3.3. WSU shall have the right to
receive unredacted copies of Sublicenses and all relevant reports received from
Sublicensees, and redacted copies containing confidential information unrelated
to the license granted herein so long as the redacted information does not
prevent WSU from enforcing any of its rights. To the extent any terms,
conditions or limitations of any Sublicense agreement are inconsistent with this
Agreement, those terms, conditions and limitations are null and void against
WSU.

 



-3- 

 

 

2.3.         Proprietary Rights Notices. Licensee shall mark all Licensed
Products and their containers in accordance with the patent marking laws of the
jurisdiction in which such Licensed Products are manufactured, used or sold. At
a minimum, all Licensed Products shall bear a notice indicating that the product
is the subject of a patent or pending application and identifying same. Licensee
shall notify WSU in writing of any changes to patent markings on Licensed
Products.

 

2.4.         Title; Federal Rights.

 

(a)           This Agreement does not convey to Licensee any ownership rights in
any Licensed Patents or Licensed Technology by implication, estoppel or
otherwise except for the rights expressly granted in this Section 2. Title to
the Licensed Patents and Licensed Technology shall at all times remain vested in
WSU and WSU retains the right to use the Licensed Patents and Licensed
Technology for purposes in accordance with Section 2.5

 

(b)           To the extent that any Licensed Patent or Licensed Technology has
been wholly or partially funded by the federal government. Licensee’s rights are
also subject to the Federal Patent Policy including but not limited to the
federal government’s nonexclusive nontransferable irrevocable, paid-up license
to practice or have practiced for or on behalf of the United States the Licensed
Patents and the Licensed Technology throughout the world.

 

(c)           WSU hereby covenants that, if any of the Licensed Patents or
Licensed Technology is subject to the Federal Patent Policy, WSU will disclose
such Licensed Patent(s) and Licensed Technology to the government agency as
required by the Federal Patent Policy, will file all required elections to
maintain title to the Licensed Patent(s) and Licensed Technology and will
otherwise use its reasonable efforts to obtain the entire right, title and
interest in such Licensed Patent(s) and Licensed Technology and seek maximum
exclusive licensing rights and extensions thereof.

 

(d)           WSU represents to Licensee that, to the best of its knowledge, it
has disclosed to Licensee all agreements with any funding agency or foundation
that has provided support of any kind in the development of the Licensed Patents
or Licensed Technology.

 

(e)           Licensee shall comply with and, shall ensure that its Sublicensees
comply in all material respects with all government statutes and regulations
that relate to Licensed Products, including but not limited to the Federal
Patent Policy; the Food, Drug and Cosmetic Act of 1941, as amended, and the
regulations promulgated thereunder; the Export Administration Act of 1979, as
amended, and the regulations promulgated thereunder and to the extent
applicable, the Bayh-Dole Act and the regulations promulgated thereunder.

 



-4- 

 

 

(f)            Licensee shall substantially manufacture Licensed Products in the
United States when such units of Licensed Products will be sold in the United
States, except to the extent Licensee is granted a waiver by the United States
government. If the Licensee seeks a waiver to any United States manufacturing
requirements, then WSU agrees that it will cooperate in good faith with
Licensee’s attempt to obtain such waiver and reasonably assist Licensee in
providing any reasonably requested information that WSU may have and Licensee
may require for such waiver. Any seeking of a waiver by Licensee shall be at its
sole cost and expense.

 

2.5.         Academic Use. WSU shall retain the right to make, have made and use
the Licensed Patents and Licensed Technology for its internal research, academic
collaborative, teaching and educational purposes and not for any commercial
purposes.

 

2.6.         Diligence. Licensee shall use commercially reasonable efforts to
bring one or more Licensed Products to market through a program for exploiting
the Licensed Patents and to continue active and commercially reasonable
marketing efforts throughout the life of this Agreement. Licensee has the
responsibility to do all that is necessary to obtain and retain any governmental
approvals to manufacture and/or sell Licensed Products for all relevant
activities of Licensee and sublicensee.

 

As part of the diligence required by Section 2.6, Licensee agrees to reach the
following commercialization and research and development milestones for the
Licensed Products (the “Milestones”) by the following dates:

 

(a)            providing to WSU a draft of a three (3) year development plan
respecting exploitation of the Licensed Patents within one hundred and twenty
(120) days of the Effective Date and a final development plan within one hundred
and eighty days (180) days of the Effective Date;

 

(b)           providing, within forty five (45) days following the end of each
calendar year, a written annual report to WSU for the preceding calendar year
and such report shall include sufficient information to enable WSU to satisfy
any reporting requirement to federal and state funding agencies and to ascertain
progress of Licensee towards commercialization and meeting diligence
requirements;

 

(c)           developing a formulation of a Licensed Product for use in a Phase
I clinical trial within thirty six (36) months after the development plan
becomes due under Section 2.6(a);

 

(d)           filing of an IND for the Licensed Product within forty eight (48)
months after the development plan becomes due under Section 2.6(a); and

 

(e)            using reasonable commercial efforts to bring Licensed Product
into the market within twelve (12) months following receipt of all necessary
marketing approvals from the FDA and other appropriate regulatory agencies.

 



-5- 

 

 

WSU shall take into account the normal course of such commercial development
programs conducted with sound and reasonable business practices and judgment and
the annual development reports submitted by the Licensee under subsection 2.6(b)
prior to invoking termination or modification of this Agreement under this
Section 2.6, WSU shall give written notice to the Licensee providing the
Licensee specific notice of, and a ninety (90) day opportunity to respond to,
WSU’s concerns as to the items referenced in this Section 2.6. If the Licensee
fails to reasonably alleviate WSU’s concerns as to the items referenced in this
Section 2.6, or fails to initiate corrective action to WSU’s satisfaction, WSU
may terminate this Agreement. In the event of any dispute, claim or controversy
arising out of Section 2.6, the same shall be referred to mediation in
accordance with Section 10.14 hereof.

 

2.7.         Conflict of Interest. Pursuant to the WSU Intellectual Property
Policy, any technology developed by a WSU employee who is also an employee,
shareholder or officer of Licensee will be owned by WSU. To the extent WSU is
able to do so, Licensee will be provided with an exclusive option to an
exclusive, royalty bearing license with the right to grant sublicenses to WSU’s
interest in any technology that is dominated by the claims of the Licensed
Patents (an “Improvement”). Within sixty (60) days of the filing of a disclosure
of an Improvement with WSU’s technology transfer office, WSU shall provide
Licensee with a written notification of the Improvement and Licensee shall have
sixty (60) days to provide WSU with written notice of its exercise of said
option. Upon WSU’s receipt of written notice, said Improvement shall be
automatically included, in the Licensed Patents and/or the Licensed Technology
and the terms and conditions of this Agreement shall apply thereto. In the event
Licensee does not exercise its option to a particular Improvement within the
aforesaid sixty (60) day period, the option shall terminate and WSU shall have
no further obligation to Licensee with respect to such particular Improvement.

 

2.8.          Mandatory Sublicensing.

 

(a)           If WSU discovers or if a third party discovers and notifies WSU
that the Licensed Patents or Licensed Technology is useful for an application
covered by the Licensed Field but for which Licensed Products have not been
developed or are not currently under development by Licensee, then WSU shall
give written notice to the Licensee, except for: (i) information that is subject
to restrictions of confidentiality with third parties, and (ii) information
which originates with WSU personnel who do not assent to its disclosure to
Licensee. Within sixty (60) days following WSU’s written notice under subsection
(a) above to Licensee, Licensee shall give WSU written notice stating whether or
not Licensee elects to actively engage in evaluation of development of a
Licensed Product(s) for such new application (“Written Notice of Election”). If
Licensee provides Written Notice of Election electing to actively engage in
evaluation of development of a Licensed Product for such new application,
Licensee shall have an additional one hundred and twenty (120) days after the
date of such Written Notice of Election to inform WSU in writing of Licensee’s
decision to develop and commercialize a Licensed Product(s) for such new
application or to forgo such development and commercialization (“Development and
Commercialization Decision”). The Development and Commercialization Decision
shall be made in Licensee’s sole and absolute discretion.

 

(b)           If Licensee elects to develop and commercialize the proposed
Licensed Product(s) for such new application, such new application will be
subject to the terms of this Agreement with the development status of the
Licensed Product for the new application being included in the annual progress
reports contemplated in Sections 2.6(b) above.

 



-6- 

 

 

(c)           If Licensee elects not to develop and commercialize Licensed
Product(s) for such new application and has not timely made a determination
pursuant to Section 2.8(d), WSU may seek third party(ies) to develop and
commercialize the proposed Licensed Product(s) for the new application. If WSU
identifies a third party, it shall refer such third party to Licensee. If the
third party requests a sublicense under this Agreement, then the Licensee shall
report the request to WSU within thirty (30) days from the date of such written
request. If the Licensee refuses to grant a sublicense to the third party for
such proposed new application on the terms proposed by the third party, then
within thirty (30) days after such refusal the Licensee shall submit to WSU a
report specifying the license terms proposed by the third party and a written
justification for the Licensee’s refusal to grant the proposed sublicense. If
WSU, at its sole discretion, determines that the terms of the sublicense
proposed by the third party for such proposed new application are reasonable
under the totality of the circumstances, taking into account Licensee’s Licensed
Products in development, then WSU shall notify Licensee of such determination,
and unless Licensee notifies WSU within 10 business days after receiving such
notice from WSU that Licensee is willing to grant a sublicense on such terms,
WSU will have the right to grant to the third party a license to make, have
made, use, sell, offer for sale and import Licensed Products solely for such
proposed new application for use in the Licensed Field, at substantially the
same terms last proposed to Licensee by the third party providing royalty rates
are at least equal to those paid by Licensee.

 

(d)           Within six (6) months following Licensee’s election to actively
evaluate or at the time Licensee foregoes such election, if Licensee has
determined in its reasonable discretion that the intended use of the Licensed
Product is for an indication, application or use that is competitive with any
uses for which the Licensee is developing or commercializing a Licensed Product,
then Licensee may notify WSU in writing and WSU shall have no right to
sublicense for such intended use.

 

(e)           If Licensee does not timely provide to WSU a Written Notice of
Election or, if applicable, a Development and Commercialization Decision, in
accordance with Section 2.8(a), then Licensee shall be deemed to have elected
not to actively engage in evaluation of development of a Licensed Product(s) for
such new application or shall be deemed to forgo an election to develop and
commercialize a Licensed Product(s) for such new application, as applicable.

 

3. FEES; ROYALTIES; RECORD KEEPING; REPORTING.

 

3.1.         Fees. Licensee shall pay WSU the indicated amounts for the
following milestone events. These payments are not creditable against royalties
or other payments due WSU under this Agreement and relate solely to these
milestone events. Payments will be made by delivery of a check and are due
thirty (30) days following the date Licensee or its Sublicensee meets the
specific milestone.

 

(a)       [***].

 



-7- 

 

 

(b)       [***].

 

(c)       [***].

 

(d)       [***].

 

(e)       [***].

 

(f)       [***].

 

(g)       [***].

 

(h)       [***] 

 

3.2.          Royalties.

 

(a)           Not later than forty-five (45) days following the close of a
Royalty Period, Licensee shall pay to WSU royalties in respect of the most
recent Royalty Period then ended equal to: (i) for U.S.-based points of sale of
Licensed Products: [***]; and (ii) for non-U.S.-based points of sale of Licensed
Products: [***]; in each of the foregoing cases under this Section 3.2(a),
solely in respect of Licensed Products covered by, or the method of use,
manufacture or production of which embodies any aspect of any claim of any
Licensed Patents. Payments due under this Section 3.2(a) shall be due until the
expiration of the term of the last to expire Licensed Patent of the Licensed
Patents.

 

(b)           [Intentionally Omitted.]

 

(c)           Within forty five (45) days following the end of each calendar
year, Licensee shall pay an annual license maintenance fee according to the
following schedule:

 



Year Annual Maintenance Fee     2020-2022 $[***]     2023-2025 $[***]     2026
and thereafter $[***]

 



until such time as the regulatory approval of the first Licensed Product, at
which time the annual license maintenance fee shall be $[***], less the amount
paid in annual cumulative royalties for the corresponding year.

 

3.3.         Sublicense Fees. Prior to the initiation of Phase II for each of
the Licensed Products, Licensee shall pay WSU an amount equal to the following
for any fee or consideration Licensee receives from Sublicensees in respect of
such Licensed Product, Licensed Technology and Licensed Patents, (“Sublicensee
Consideration”): (i) [***] of Sublicensee Consideration derived under each
Sublicense where such Sublicensee is a U.S.-based entity and / or such
Sublicensee Consideration is derived from points of sale in the United States
and/or such Sublicensee Consideration is derived from a Sublicense wherein
license rights to the Licensed Patents and/or Licensed Technology, to research,
develop, practice, make, have made manufacture, have manufactured, use, lease,
have leased, distribute, import, have imported, offer for sale, sell and / or
have sold in or into the U.S. are granted (“U.S. Sublicensee Consideration”),
and (ii) [***] of Sublicensee Consideration that is not U.S. Sublicensee
Consideration (“Non-U.S. Sublicensee Consideration”). For clarity, Sublicensee
Consideration excludes royalties; fees paid to Licensee for research performed
by Licensee after the Effective Date that is directly related to the development
of Licensed Products; fees paid to Licensee by a Sublicensee as patent expense
reimbursement; and amounts received by Licensee that are bona-fide equity
investments that are made at fair market value. Subsequent to the commencement
of Phase II, sublicense fees due to WSU shall be reduced to (i) [***] of U.S.
Sublicensee Consideration, and (ii) [***] of Non-U.S. Sublicensee Consideration.
Such payments shall be due and payable on the same date on which the report and
royalty payment are due for the Royalty Period in which such fees are received
by Licensee, in accordance with the provisions of Section 3.4.

 



-8- 

 

 

3.4.         Remittance; Foreign Exchange.

 

(a)           Licensee shall make payments required under this Agreement by
check or wire transfer of immediately available funds delivered to WSU at the
address set forth below. All payments shall be stated and paid in U.S. Dollars.
Net Sales received in currencies other than U.S. Dollars shall be converted into
U.S. Dollars at the New York Foreign Exchange Selling Rate as of the last
business day of the Royalty Period in which such Net Sales is received (as
published in The Wall Street Journal).

 

(b)           In the event that any payment due WSU under this Agreement is not
made when due, the payment shall accrue interest beginning on the first day
following the final date on which such payment was due calculated at the annual
rate equal to two percent (2%) plus the prime interest rate quoted by Chase Bank
on the date said payment is due, or on the date the payment is made, whichever
is higher, the interest being compounded on the last day of each Royalty Period;
provided that in no event shall said annual rate exceed the maximum legal
interest rate under Michigan law. Such royalty payment when made shall be
accompanied by all interest so accrued. Said interest and the payment and
acceptance thereof shall not negate or waive the right of WSU to any other
remedy, legal or equitable, to which it may be entitled because of the
delinquency of the payment.

 



-9- 

 

 

3.5.          Records. Licensee shall maintain true and accurate records,
prepared in a consistent manner on a year to year basis and in a method and
format readily understandable to a Certified Public Accountant, with all
information and details sufficient to determine Net Sales and payments due under
this Agreement during the Term (as defined in Section 6.1) and for a period of
at least five (5) years following any termination or expiration. Within
forty-five (45) days following each Royalty Period during the Term, Licensee
shall provide WSU with a report showing Net Sales for the quarter, certified by
the Chief Financial Officer of Licensee as accurate. Such reports shall be
submitted to WSU whether or not any Net Sales has been received during such
period. Such report shall include the following information, segregated by
Licensed Product:

 

(a)           the quantities of each Licensed Product that Licensee, and its
Sublicensees including Affiliates) have sold in each country in which such
Licensed Product is sold;

 

(b)           the billings thereon that comprise Net Sales;

 

(c)            the calculation of royalties thereon;

 

(d)           the total royalties so computed and due WSU;

 

(e)           the details of payments received by Licensee from sublicenses to
which WSU is entitled a share as specified in Section 3.3;

 

(f)            the calculation of fees due to WSU from Licensee as a share of
sublicensing payments as specified in Section 3.3; and

 

(g)           the amounts so computed and due WSU.

 

Upon the delivery of each report, Licensee shall pay to WSU the amount of
royalties and other fees required under this Agreement, if any, due for the
period of such report. Upon delivery of the report due for the Royalty Period
ending December 31 of each year, Licensee shall also report to WSU the aggregate
royalties and other fees due WSU for the preceding year.

 

3.6.        Audits. Not more than one (1) time per calendar year, WSU shall have
the right to have Licensee’s books and records audited by an independent
accountant of WSU’s choosing and reasonably acceptable to Licensee, such
acceptance to not be unreasonably withheld or delayed, to ascertain the accuracy
of Licensee’s reports. Such audits shall be scheduled within fifteen (15)
business days following delivery of notice by WSU to Licensee during Licensee’s
normal business hours and shall be conducted in a manner that does not interfere
unreasonably with Licensee’s business. In the event that any audit determines
that the reported Net Sales or payments due WSU was less than ninety-five
percent (95%) of actual Net Sales or payments due WSU for the period in
question, the reasonable cost of such audit shall be borne by Licensee and the
underpaid amount shall be immediately due and payable to WSU. In all other
events, the cost of such audit shall be borne by WSU. Information gained in such
an audit shall be treated as Confidential Information in accordance with Section
9.

 

3.7.         Taxes.

 

3.7.1U.S. Taxes: Each party to this Agreement shall be responsible for all taxes
and charges which may be imposed on or levied against such party by any
government taxing authority in the United States on the amounts paid by Licensee
to WSU under this Agreement (“U.S. Taxes”). In the event Licensee is required to
withhold U.S. Taxes that are chargeable to WSU as income from the amounts paid
to WSU hereunder and to pay the taxes or charges for the account of WSU,
Licensee shall: (i) deduct such amount(s) paid by Licensee from payments due WSU
under the Agreement, and (ii) deliver to WSU copies of the receipts or returns
covering each such payment.

 



-10- 

 

 

3.7.2Non-US Taxes: All taxes and charges which may be imposed on or levied
against a party by any government taxing authority outside the United States on
the amounts paid by Licensee to WSU under this Agreement (“Non-US Taxes”) shall
be assumed by Licensee except to the extent chargeable to WSU as income. In the
event Licensee is required to withhold such taxes or charges from the amounts
paid to WSU hereunder and to pay the taxes or charges for the account of WSU,
Licensee shall: (i) in the case of such taxes that are chargeable to WSU as
income, deduct such amount(s) paid by Licensee from payments due WSU under the
Agreement, and (ii) in each case where Licensee is required to withhold and pay
Non-US Taxes, deliver to WSU copies of the receipts or returns covering each
such payment.

 

In the event a waiver is available for the payment of any tax as a result of
WSU’s status as a non-profit organization, WSU agrees to consider, in its sole
discretion, any reasonable request by Licensee to cooperate in any efforts
initiated by Licensee to obtain such a waiver. Licensee agrees to reimburse WSU
for WSU’s reasonable out of pocket costs and expenses incurred in considering
such requests and cooperating with such waiver process, including outside
counsel fees, if any.

 

3.8.          First Commercial Sale. Licensee shall report to WSU in writing
upon the First Commercial Sale of each Licensed Product, whether by Licensee, an
Affiliate or a Sublicensee. Such report shall include, for each Licensed
Product, the product name, product number and Licensed Patent(s) marked pursuant
to Section 2.3.

 

3.9.          Anti-Stacking. If it is necessary for Licensee to take any
license(s), in a given country, under valid third party patents, which would be
infringed by the sale, manufacture, use or import of Licensed Products in that
country, then Licensee can deduct up to fifty percent (50%) of the royalties
otherwise due and payable in each Royalty Period under Section 3.2 (a) above for
Net Sales in that country, until such time as Licensee has recovered an amount
equal to fifty percent (50%) of the royalty paid to such third parties
restricted to that given quarter; provided that in no event shall the royalty
thus payable by Licensee be reduced below the Minimum Amount. This paragraph is
not intended to imply an obligation upon WSU to reimburse Licensee for the
above-described third-party royalties. Licensee shall make an accounting to WSU
of all such third-party royalties, and all resulting deductions from royalties
otherwise due and payable to WSU, as part of its reporting obligations under
Section 3.5.

 

3.10.       Intentionally Omitted.

 

4. REPRESENTATIONS AND WARRANTIES.

 

4.1.         Corporate Matters. WSU hereby represents and warrants to Licensee
that: (a) it is a non-profit Michigan educational institution, and has all
requisite power and authority to execute, deliver and perform this Agreement and
to consummate the transactions contemplated hereby and (b) this Agreement has
been duly authorized, executed and delivered by WSU, constitutes the legal,
valid and binding obligation of WSU and is enforceable against WSU in accordance
with its terms, except to the extent such enforceability may be limited by
bankruptcy, reorganization, insolvency or similar laws of general applicability
governing the enforcement of the rights of creditors or by the general
principles of equity (regardless of whether considered in a proceeding at law or
in equity).

 



-11- 

 

 

4.2.         Licensed Patents; Licensed Technology

 

4.2.1WSU REPRESENTS TO LICENSEE THAT (i) TO THE BEST OF WSU’S KNOWLEDGE AND
WITHOUT INDEPENDENT INVESTIGATION, WSU IS THE SOLE AND EXCLUSIVE OWNER OF THE
PATENT RIGHTS IN THE LICENSED PATENTS AND LICENSED TECHNOLOGY AND HAS THE RIGHT
TO GRANT THE LICENSES GRANTED TO LICENSEE UNDER THIS AGREEMENT, (ii) WSU HAS NOT
GRANTED ANY LICENSE(S) TO THE PATENT RIGHTS TO THIRD PARTY(IES) EXCEPT FOR ANY
NONEXCLUSIVE RIGHTS HELD BY THE U.S. GOVERNMENT AND / OR THE STATE OF MICHIGAN
AND THE ORIGINAL LICENSE GRANTED TO TRIMARAN (WHICH ORIGINAL LICENSE IS TO BE
ASSIGNED TO LICENSEE AND SUPERSEDED BY THIS AGREEMENT); AND (iii) TO THE BEST OF
WSU’S KNOWLEDGE AND WITHOUT INDEPENDENT INVESTIGATION, ANY PATENTS ISSUED IN
RESPECT OF THE LICENSED PATENTS AND LICENSED TECHNOLOGY WILL, WHEN ISSUED, BE
FREE OF ANY RESTRICTIONS EXCEPT FOR ANY NONEXCLUSIVE RIGHTS HELD BY THE U.S.
GOVERNMENT UNDER THE FEDERAL PATENT POLICY OR THE STATE OF MICHIGAN AS A RESULT
OF PREVIOUS OR PRESENT SPONSORSHIP.

 

4.2.2WSU MAKES NO EXPRESS OR IMPLIED WARRANTY INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR ANY IMPLIED WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO LICENSED PATENTS OR LICENSED TECHNOLOGY AND
HEREBY DISCLAIMS THE SAME.

 

4.2.3WSU MAKES NO EXPRESS OR IMPLIED WARRANTY THAT THE USE OR SALE OF PRODUCTS
EMBODYING LICENSED PATENTS OR LICENSED TECHNOLOGY WILL NOT INFRINGE PATENTS OR
OTHER INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES AND HEREBY DISCLAIMS THE
SAME

 

4.3.         Licensee Matters. Licensee hereby represents and warrants to WSU
that: (a) Licensee is a corporation duly organized and validly existing under
the laws of Delaware, and has all requisite power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby and (b) this Agreement has been duly authorized, executed
and delivered by Licensee, constitutes the legal, valid and binding obligation
of Licensee and is enforceable against Licensee in accordance with its terms,
except to the extent such enforceability may be limited by bankruptcy,
reorganization, insolvency or similar laws of general applicability governing
the enforcement of the rights of creditors or by the general principles of
equity (regardless of whether considered in a proceeding at law or in equity).

 



-12- 

 

 

5. PATENTS AND INFRINGEMENT.

 

5.1.          Patent Prosecution; Expenses. WSU shall manage the preparation,
filing, prosecution and maintenance of United States and foreign patent
applications and the maintenance of U.S. and foreign patents on Licensed
Patents. WSU shall request that patent counsel provide Licensee with copies of
all information received by WSU relating to the preparation, filing, prosecution
and maintenance of Licensed Patents in sufficient time to allow, where possible,
Licensee to review and comment upon same; however, WSU shall control all aspects
of such preparation, filing, prosecution and maintenance.

 

During the Term, Licensee shall be solely responsible for providing WSU with the
appropriate contact information for Licensee’s receipt of all patent
correspondence, including invoices for reimbursement of patent expenses, and
Licensee shall notify WSU if Licensee believes it is not appropriately receiving
such correspondence. Notwithstanding the above, WSU shall not be obligated to
pursue foreign nationalization filings of Licensed Patents unless and until: (i)
Licensee expressly requests such filing(s) in writing and (ii) Licensee prepays
estimated expenses associated with each requested foreign filing.

 

5.1.1Licensee shall be responsible for all reasonable expenses associated with
the preparation, filing, prosecution and maintenance of Licensed Patents,
including interferences and any prepayments as provided in Section 5.1 (a)
above. Such expenses are not creditable against payments due to WSU under
Section 3. WSU will provide Licensee with invoices for such expenses, with the
exception of any required prepayments for foreign filings, and Licensee shall
pay such invoices within thirty (30) days following receipt of same. In the
event Licensee does not timely pay any such fees WSU may in its sole discretion
decline to advance funds for any patent-related expenses, and such action on
WSU’s part shall not be considered to be a breach of any obligation imposed by
this Agreement.

 

5.1.2On the Effective Date of this Agreement, Licensee shall owe WSU the amount
necessary to cover patent costs and expenses in respect of the Licensed Patents
that exist on the Effective Date. As of the Effective Date, the known
reimbursable amount for which WSU has been invoiced is approximately [***] and
Licensee shall reimburse such costs and expenses up to a maximum of[***].
Licensee shall make payments on the amount owed according to the following
schedule: [***] will be paid by the earlier date of thirty (30) days following
the Effective Date; the balance will be paid on or prior to the one (1) year
anniversary of the Effective Date.

 



-13- 

 

 

5.1.3WSU does not provide any warranty whatsoever related to the services,
actions or omissions of patent counsel, agents or law firms engaged to perform
patent-related activities. Licensee expressly acknowledges that WSU cannot
control whether a particular patent will issue in any specific country.

 

5.2.         Infringement. Each of Licensee and WSU shall promptly inform the
other in writing of any infringement of Licensed Patents by a third party of
which it has knowledge and shall provide the other with any available
information relating to such infringement.

 

5.3.         Enforcement.

 

5.3.1Licensee shall, with WSU’s consent (which consent shall not be unreasonably
withheld or delayed), have the first option to pursue any enforcement or defense
of the Licensed Patents; provided that Licensee pays all costs and expenses
related to the same, keeps WSU informed of its progress, and provides WSU with
reasonable notice of all proceedings relating to same. At WSU’s request,
Licensee shall name WSU as a co-party in any such action and shall furnish WSU
with copies of any documents related to such proceedings. Licensee’s costs in
prosecuting such matters shall be subject to reimbursement in accordance with
Section 5.3.3. Licensee shall notify WSU of its decision to exercise its right
to enforce Licensed Patents within thirty (30) days following its discovery or
receipt of notice of the alleged infringement.

 

5.3.2If Licensee does not: (i) exercise its option to enforce or defend any
Licensed Patent or (ii) within ninety (90) days of commencing to prosecute any
enforcement or defense action: (1) has not persuaded the alleged infringer to
desist, (2) is not diligently pursuing an infringement action or diligently
defending the validity or enforceability of the Licensed Patent at issue as
determined by WSU in its reasonable discretion or (3) has not provided WSU with
evidence of bona fide negotiations of an acceptable sublicense agreement with
the alleged infringer, then WSU shall have the right to pursue the alleged
infringer or take control of any action initiated by Licensee at WSU’s own
expense, and to collect for its own use all damages, profits, settlements and
awards of whatever nature recoverable from such infringement, and Licensee shall
not be entitled to any recovery pursuant to Section 5.3.3. WSU may use the name
of Licensee as party plaintiff for purposes of pursuing any alleged infringer.

 

5.3.3In the event that Licensee undertakes the enforcement or defense of the
Licensed Patents by litigation or settlement action, from the date of Licensee’s
filing of a litigation pleading, notice of appearance or other litigation
initiating document, Licensee may withhold up to fifty percent (50%) of the
royalties otherwise thereafter due WSU under Section 3.2 and apply the same
toward reimbursement of its expenses, including reasonable attorney’s fees in
connection therewith. Any recovery of damages by Licensee in any such suit shall
be applied first in satisfaction of any unreimbursed expenses and legal fees of
Licensee relating to the suit or settlement thereof, and next toward
reimbursement of WSU for any royalties withheld and applied pursuant to the
first sentence of this Section 5.3(c). Any remaining recoveries shall be used to
reimburse Licensee for lost sales and WSU for lost royalties on account of such
lost sales. The balance thereafter remaining from such recovery shall be divided
among Licensee and WSU, with [***] payable to Licensee and [***]payable to WSU.
No settlement, or consent judgment or other voluntary final disposition of the
suit may be entered into without the consent of WSU, which consent shall not be
unreasonably withheld.

 



-14- 

 

 

5.3.4Notwithstanding the provisions of Section 5.3.1, in the event that a
declaratory judgment action alleging invalidity or non-infringement of any of
the Licensed Patents is filed against Licensee or WSU, WSU, at its option, shall
have the right, within thirty (30) days after notification of same, to intervene
and assume sole defense of the action at WSU’s expense. In the event that WSU
exercises its rights under this Section 5.3(d), WSU may collect for its own use
all damages, profits, settlements and awards of whatever nature recoverable from
such action, and Licensee shall not be entitled to any recovery pursuant to
Section 5.3.3.

 

5.3.5In any infringement suit as either party may institute to enforce the
Licensed Patents or in any declaratory judgment action alleging invalidity or
non-infringement of any Licensed Patent brought against WSU or Licensee, the
other party shall, at the request and expense of the party initiating or
defending the suit or action, cooperate in all reasonable respects and make
reasonable requests to have its employees testify when requested and make
available relevant records, papers, information, specimens and the like.

 

6. TERM; TERMINATION.

 

6.1.         Term. Unless sooner terminated in accordance with Section 6.2, this
Agreement shall remain in effect until the expiration of the term of the last to
expire of the Licensed Patents (“Term”). Upon expiration of the Term and unless
terminated under Section 6.2, the license granted in Section 2.1 shall be
converted automatically to a non-exclusive, fully-paid up, royalty-free,
perpetual, irrevocable, transferable, sublicensable license to the Licensed
Technology in the Licensed Field throughout the Territory, provided Licensee has
satisfied all outstanding reporting and payment obligations under this
Agreement.

 

6.2.         Termination.

 

6.2.1Upon any material breach by Licensee of this Agreement, WSU shall have the
right to terminate this Agreement and the rights and license granted hereunder
with thirty (30) days’ prior written notice to Licensee unless Licensee cures
such breach prior to the expiration of said thirty (30) day period. Licensee’s
“material obligations” under this Agreement shall include its obligations under
Sections 2, 3.1, 3.2, 3.3, 3.4, 3.5, 3.6, 5.1, 7, 8 and 9.

 



-15- 

 

 

6.2.2Licensee shall have the right to terminate this Agreement and the license
granted it hereunder for any reason, or no reason, with one hundred twenty (120)
days’ prior written notice to WSU. Upon such notice of intent to terminate, WSU
may, subject to Article 6.3.1 hereof, elect to immediately terminate this
Agreement upon written notice.

 

6.2.3If Licensee dissolves or ceases to carry on its business, this Agreement
shall terminate immediately upon written notice by WSU attempted to be delivered
to the address for notices provided in Section 10.3.

 

6.2.4If Licensee shall become insolvent, shall make an assignment for the
benefit of creditors, or shall have a petition in bankruptcy filed for or
against it and such petition is not dismissed within sixty (60) days, this
Agreement shall terminate immediately upon written notice by WSU attempted to be
delivered to the address for notices provided in Section 10.3.

 

6.2.5If Licensee (or its Sublicensee) brings or assists in a patent challenge
against the Licensed Patents (except as required under a court order or
subpoena) and unless dismissed with thirty (30) days, WSU may elect to
immediately terminate this Agreement upon written notice.

 

6.3.        Effect of Termination.

 

6.3.1Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party of any obligation which matured prior to the
effective date of such termination, and Licensee may, after the effective date
of such termination, complete Licensed Products in the process of manufacture at
the time of such termination and sell same together with Licensed Products in
inventory for a period of six (6) months; provided that Licensee pays to WSU
royalties and submits reports as required by Section 3.

 

6.3.2The provisions of this Section 6 and Sections 7 (solely with respect to
claims made by third parties), 8 and 9 shall survive any termination of this
Agreement.

 

6.4.         Sublicenses. In the event the license granted to Licensee under
Section 2 terminates for any reason, each of Licensee’s Sublicensees at such
time shall continue to have the rights and license set forth in their sublicense
agreements; provided the terms of such sublicense agreement have been consented
to by WSU and such Sublicensee agrees in writing that WSU is entitled to enforce
such provisions directly against such Sublicensee.

 



-16- 

 

 

7. INDEMNIFICATION.

 

7.1.          Indemnification by Licensee. Licensee hereby agrees to indemnify,
defend and hold WSU and its affiliates, trustees, officers, employees and agents
(collectively, the “WSU Indemnitees”) harmless from, against and in respect of
any and all damages, deficiencies, actions, suits, proceedings, demands,
assessments, judgments, claims, losses, costs, expenses, obligations and
liabilities (including costs of collection and reasonable attorneys’ fees and
expenses) (herein called “Loss(es)”) arising from or related to any: (a) use by
Licensee, or by any party acting on behalf of or under authorization from
Licensee, of Licensed Technology or Licensed Patents and (b) use, sale or other
disposition by Licensee or by any party acting on behalf of or under
authorization from Licensee, of Licensed Products except to the extent that such
Losses arise from the gross negligence or willful misconduct of WSU.

 

7.2.          Sublicensee Indemnification. Licensee shall require its
Sublicensees to indemnify, defend and hold harmless WSU Indemnitees under the
same terms as stated in this Section 7.

 

7.3.          Third Party Claims.

 

7.3.1 Promptly after the assertion by any third party of any claim against any
WSU Indemnitees that, in the judgment of WSU, may result in the incurrence by
any WSU Indemnitees of Losses for which such WSU Indemnitees would be entitled
to indemnification hereunder, WSU shall deliver to Licensee written notice with
respect to such claim, and Licensee may, at its option within thirty (30) days
after receipt of such notice, but not in any event after the settlement or
compromise of such claim, assume the defense (including settlement negotiations)
of WSU Indemnitees against such claim (including the employment of counsel, who
shall be satisfactory to WSU, and the payment of expenses). Notwithstanding the
foregoing, if WSU determines that there is a reasonable probability that a claim
may materially and adversely affect it, other than as a result of money payments
required to be reimbursed by Licensee under this Section 7, WSU shall have the
right to defend, compromise or settle such claim or suit; provided, further,
that such settlement or compromise shall not, unless consented to in writing by
Licensee, be relevant as to the liability of Licensee to WSU Indemnitees.

 

7.3.1If Licensee participates in or assumes the defense of any claim asserted by
a third party, the WSU Indemnitees, Licensee and its counsel shall cooperate in
the defense against, or compromise of, such asserted liability. The WSU
Indemnitees shall have the right to employ separate counsel in any such action
or claim and to participate in the defense thereof, but the fees and expenses of
such counsel shall not be an expense of the Licensee unless: (i) the Licensee
shall have failed, within thirty (30) days after having been notified in writing
by WSU of the existence of such claim, to assume the defense of such claim or
(ii) the employment of such counsel has been specifically authorized by the
Licensee. If there is a final judgment for the plaintiff in any such action, or
if there is a settlement of any such action effected with the consent of
Licensee, Licensee shall indemnify and hold harmless the WSU Indemnitees from
and against any loss or liability by reason of judgment or settlement.

 

7.3.2In the event that Licensee shall decline to participate in or assume the
defense of a claim asserted by a third party, prior to paying or settling any
claim against which Licensee is, or may be, obligated under this Section 7 to
indemnify WSU Indemnitees, WSU shall first provide Licensee with a copy of a
final court judgment or decree holding WSU Indemnitees liable on such claim or,
failing such judgment or decree, the terms and conditions of the settlement or
compromise of such claim. WSU’s failure to supply such final court judgment or
decree or the terms and conditions of a settlement or compromise shall not
relieve Licensee of any of its indemnification obligations contained in this
Section 7, except where, and solely to the extent that, such failure actually
and materially prejudices the rights of Licensee.

 



-17- 

 

 

8. INSURANCE.

 

8.1.         Insurance Coverage.

 

8.1.1Beginning at the time any Licensed Product is being clinically tested with
human subjects or commercially distributed or sold, whichever comes first, by
Licensee, an Affiliate or by a Sublicensee of Licensee, Licensee shall at its
sole cost and expense, procure and maintain insurance under policies that shall
name WSU as an additional insured.

 

8.1.2Such insurance shall provide minimum comprehensive general liability
(including product liability) coverage in amounts not less than two million
dollars ($2,000,000) per incident and six million dollars ($6,000,000) annual
aggregate. Such comprehensive general liability insurance shall provide: (i)
product liability coverage and (ii) broad form contractual liability coverage
for Licensee’s indemnification obligations under Section 7 of this Agreement.

 

8.1.3Licensee shall provide WSU with written evidence of such insurance upon
request of WSU. Licensee shall provide WSU with written notice at least fifteen
(15) days prior to the cancellation, non-renewal or material change in such
insurance; if Licensee does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, WSU shall have the
right to terminate this Agreement effective at the end of such fifteen (15) day
period without notice or any additional waiting periods.

 

8.1.4Licensee shall maintain such insurance beyond the expiration or termination
of this Agreement during the period that any Licensed Product is being
commercially distributed by Licensee, an Affiliate or by a Sublicensee. If such
insurance is canceled, not renewed or otherwise terminated, Licensee shall
purchase a retroactive reporting endorsement.

 

8.1.5Notwithstanding the foregoing, no insurance limitation or deficiency in
coverage shall operate to relieve Licensee of any indemnification obligations
set forth in Section 7 of this Agreement.

 



-18- 

 

 

9. CONFIDENTIALITY.

 

9.1.          Confidential Information. “Confidential Information” shall mean
any and all technical, scientific, financial or business information furnished
by one party hereto (the “Disclosing Party”) to the other party (the “Receiving
Party”) in connection with this Agreement. Receiving Party hereby agrees to use
Confidential Information solely for purposes contemplated hereunder and hereby
agrees to provide access to Confidential Information to its employees on a “need
to know” basis. Receiving Party shall use best efforts to protect Confidential
Information. Confidential Information shall not include information that: (a) is
generally available in the public domain or thereafter becomes available to the
public through no act of the Receiving Party; or (b) was discovered
independently by the Receiving Party who had no access to the information
supplied by the Disclosing Party under this Agreement; or (c) was made available
to the Receiving Party as a matter of lawful right by a third party who had no
obligations of confidentiality to the Disclosing Party; or (d) is required to be
disclosed under law or court order. The obligations of confidentiality of this
Section 9.1 shall survive the termination or expiration of this Agreement for a
period of three (3) years. The existence of this Agreement and the general terms
and conditions of this Agreement (including but not limited to the identity of
the Licensee) shall not be considered Confidential Information. For the
avoidance of doubt, nothing in this Section 9.1 shall limit the rights of
Licensee and any Sublicensees under the license granted by WSU under this
Agreement.

 

9.2.          Publication. Licensee recognizes that under WSU policy, the
results of WSU research involving Licensed Patents and Licensed Technology must
be available for publication and agrees that WSU researchers shall be permitted
to present at symposia and professional meetings, and to publish in journals,
theses or dissertations, or otherwise of their own choosing, research methods
and results; provided, however, that Licensee shall have been furnished copies
of any proposed publication or presentation reporting research results utilizing
Licensed Technology or Licensed Patents for review by Licensee at least thirty
(30) days in advance of the presentation or delivery or the submission of such
proposed publication or presentation to a journal, editor, or other third party.
Licensee shall have thirty (30) days after receipt of said copies, to object to
such proposed presentation or proposed publication because Licensee Confidential
Information is disclosed pursuant to Paragraph 9.1, above, is contained therein.
In the event Licensee makes such objection based on disclosure of Licensee
Confidential Information, WSU will comply with Licensee’s request to delete or
modify Licensee Confidential Information.

 

10. MISCELLANEOUS.

 

10.1.        Relationship of Parties. For the purposes of this Agreement, each
party shall be, and shall be deemed to be, an independent contractor and not an
agent or employee of the other party. Neither party shall have authority to make
any statements, representations or commitments of any kind, or to take any
action which shall be binding on the other party, except as may be explicitly
provided for herein or authorized in writing.

 

10.2.        Publicity. Licensee and WSU shall consult with each other before
issuing any press release or otherwise making any public statements with respect
to this Agreement and the transactions contemplated hereby and shall not issue
any such press release or make any such public statement except as they may
mutually agree and except as required under Federal securities laws or other
laws applicable to Licensee or WSU. Licensee shall not use the name of WSU nor
that of any WSU staff member, employee or student, or any adaptation thereof in
any advertising, promotional or sales literature, or in any other form of
publicity without prior written consent obtained from WSU in each case, and from
the individual staff member, employee or student if such individual’s name is so
used.

 



-19- 

 

 

10.3.       Notices. Unless otherwise provided herein, any notice, report,
payment or document to be given by one party to the other shall be in writing
and shall be deemed given when delivered personally or mailed by certified or
registered mail, postage prepaid (such mailed notice to be effective on the date
which is three (3) business days after the date of mailing), or sent by telefax
(such notice sent by telefax to be effective when sent, if confirmed by
certified or registered mail as aforesaid) as follows:

 

If to WSU, addressed to:

 

Wayne State University

Technology Commercialization



Attention: IP & Contracts (AGR-270)



5057 Woodward Ave, Suite 6400



Detroit, MI. 48202



Telephone No.: (313) 577-5655



Telefax No.: (313) 577-5650

 

If to Licensee, addressed to:

 

Tonix Pharmaceuticals, Inc.



509 Madison Avenue



New York, NY 10022



Attention: Chief Executive Officer



Telephone No.: (212) 980-9156



E-Mail: seth.lederman@tonixpharma.com

 

With a copy, which shall not constitute notice, to:

 

Lowenstein Sandler, LLP



One Lowenstein Drive



Roseland, NJ 07068



Attention: Michael J. Lerner, Esq.



Telephone No.: (973) 597-6394



E-Mail: mlerner@lowenstein.com

 

or to such other place as any party may designate as to itself by written notice
to the other party.

 

10.4.       Entire Agreement; Amendments. This Agreement constitutes the entire
agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior agreements including the Original License,
understandings, negotiations and discussions, whether oral or written, of the
parties. No supplement, modification, amendment or waiver of this Agreement
shall be binding unless executed in writing by the party to be bound thereby.

 



-20- 

 

 

10.5.       Waivers. The waiver by Licensee or WSU of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

10.6.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
signed by facsimile signatures or other electronic delivery of an image file
reflecting the execution hereof, and, if so signed: (a) may be relied on by each
party as if the document was a manually signed original and (b) will be binding
on each party for all purposes.

 

10.7.       Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other agreement or instrument referred to
herein, shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any other such agreement or instrument
and such invalid or unenforceable provision shall be construed by limiting it so
as to be valid and enforceable to the maximum extent compatible with, and
possible under, applicable law.

 

10.8.       Transfer, Assignment of Original License, etc.

 

10.8.1Neither party may assign this Agreement or any of such party’s rights and
obligations hereunder to any third party without the prior written consent of
the other party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, the Licensee may assign this Agreement, and its
rights and obligations hereunder, to any third party that purchases all or
substantially all of the Licensee’s stock or assets relating to that portion of
Licensee’s business that is related to the subject of this Agreement or through
a merger, consolidation, acquisition or otherwise without the consent of WSU.
Except as noted in the previous sentence, any attempted assignment, delegation
or transfer in contravention of this Agreement shall be null and void.

 

10.8.2Tonix shall inform WSU in writing no later than five (5) business days
after the date of any assignment to, and assumption by, Tonix of the Original
License (the “Assignment Date”), notifying and confirming to WSU that the
Original License was assigned to and assumed by Tonix as of the Assignment Date.
Effective as of the Assignment Date, Tonix shall be responsible for all of the
rights, duties, and obligations of Trimaran under the Original License (as
superseded by this Agreement), including any and all acts and omissions on the
part of Trimaran under the Original License (as superseded by this Agreement).
Such rights, duties, and obligations shall be enforceable by and between WSU and
Tonix, with the following limited exceptions: WSU hereby waives and releases any
claim that has arisen directly from the acts or omissions of Trimaran solely
with respect to: (1) diligence obligations arising under Sections 2.6(a)-(g) in
the Original License and (2) fees and stock obligations arising under Sections
3.1(b)-(c) in the Original License. Nothing in this Agreement shall constitute
or be interpreted to constitute a waiver or release by WSU of any other claims
pertaining to the Original License (as superseded by this Agreement). WSU, to
the best of its knowledge and belief, and without waiving its right to seek
remedies for any breach(es) that become known to it, is not aware of any other
breach of the Original License as of the Execution Date.

 



-21- 

 

 

10.8.3As of the Assignment Date, Trimaran’s rights, duties and obligations under
the Original Agreement shall immediately terminate, and the rights, duties, and
obligations under the Original Agreement (as superseded by this Agreement) shall
be assigned and transferred to Tonix, shall merge into this Agreement between
WSU and Tonix with respect thereto. Accordingly, Tonix agrees that WSU shall be
entitled to enforce the applicable terms of this Agreement exclusively against
Tonix. For the avoidance of doubt, Tonix has no obligation with respect to any
provision of the Original Agreement that is not also contained in this
Agreement.

 

10.9.       Binding Effect, Benefits. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
permitted assigns; nothing in this Agreement, expressed or implied, is intended
to confer on any person other than the parties hereto or, as applicable, their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

 

10.10.      Headings. The Section headings are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

10.11.      Choice of Law. This Agreement shall be governed by and construed in
accordance with domestic substantive laws of The State of Michigan, without
regard for any choice or conflict of laws rule or principle that would result in
the application of the domestic substantive law of any other jurisdiction. With
respect to patents, the law of the country that grants the patent determines
questions affecting the instruction and effect of such patent.

 

10.12.      Jurisdiction and Forum. The parties hereby consent to the
jurisdiction of the courts of the State of Michigan over any dispute concerning
this Agreement or the relationship between the parties. Should Licensee bring
any claim, demand or other action against WSU, its trustees, officers, employees
or agents, arising out of this Agreement or the relationship between the
parties, Licensee agrees to bring said action only in the Michigan Court of
Claims.

 

10.13.      Rules of Construction. The following rules of construction shall be
applicable for all purposes of this Agreement, unless the context otherwise
requires: (a) the terms “hereby”, “herein”, “hereof”, “hereto”, “hereunder” and
any similar terms shall refer to this Agreement, and the term “hereafter” shall
mean after the Effective Date; (b) words importing the singular number shall
mean and include the plural number and vice versa; and (c) the terms “include”,
“including” and similar terms shall be construed as if followed by the phrase
“without being limited to”, and the term “or” shall be construed in the
inclusive sense.

 



-22- 

 

 

10.14.      Mediation. The parties will attempt to settle any dispute through
informal good faith negotiations. If the dispute is unresolved within forty-five
(45) days of a party providing a written notice of dispute (or any other
mutually agreed upon timeframe), the parties will undertake non-binding
mediation prior to seeking any legal or equitable remedies. The foregoing shall
not apply in the case that any dispute, breach, or the like is a time-sensitive
matter in the reasonable opinion of the party raising the issue. The mediator
shall be jointly selected by the parties and the mediation will be held in
person, in Detroit, Michigan, unless the mediator, on his or her own initiative,
wishes to conduct any mediation proceeding by other means of communication.

 

[Signature page follows]

 

-23- 

 

 

 

IN WITNESS WHEREOF, WSU and Licensee have caused this Agreement to be duly
executed on their behalf by their respective representatives as of the Effective
Date.

 



WAYNE STATE UNIVERSITY   TONIX PHARMACEUTICALS, INC.       By: /s/ Joan Dunbar  
By: /s/ Seth Lederman           Name:   Joan Dunbar, Ph.D.   Name: Seth Lederman
          Title: Associate Vice President,
Technology Commercialization   Title: Chief Executive Officer



 

Date:_______________________, 2019 Date:______________________, 2019





-24- 

 

 

Exhibit A
Certain Licensed Patents

 

[***]Application Type / Country Serial No Filing
Date Title Patent
Number Issue Date Status [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***]

 

[***]

 



Application
Type /
Country Serial No Filing
Date Title Patent
Number Issue
Date Status [***] [***] [***] [***] [***] [***] [***]

 



-25- 